



 
 
Exhibit 10.2
 
Chevron Corporation
Long-Term Incentive Plan Award
Performance Share Award
chevronlogoa01.gif [chevronlogoa01.gif]

1.
NOTICE OF PERFORMANCE SHARE AWARD.

You have been granted a Performance Share Award, subject to the terms and
conditions of the Long-Term Incentive Plan (“Plan”) and this Award agreement. By
accepting this Performance Share Award, you agree to all terms and conditions of
the Plan, its Rules, and any provisions within this agreement. Defined terms
that are not defined herein shall have the meaning ascribed to them in the Plan
or Rules. In the event of any conflict between the provisions of this agreement
and the terms of the Plan or Rules, the terms of the Plan and/or Rules shall
govern. For a copy of the plan documents, go to the Executive Plans website, the
Global Executive Plans website, or contact the Executive Compensation Group at
[email address] or [phone number].
1.1
NAME OF EMPLOYEE:

1.2
GRANT DATE:

1.3
NUMBER OF SHARES GRANTED:

1.4
PERFORMANCE PERIOD:

1.5
VESTING: Except as otherwise provided in subsection 2.1., your Performance Share
Award will vest only if you are employed with Chevron at the end of the
Performance Period.



2.
TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARD.

2.1
EFFECT OF TERMINATION ON VESTING. Termination of employment impacts Vesting,
however the payment will be calculated and paid after the end of the Performance
Period.

Termination in a Non-European Union Payroll Country
If you are on a non-European Union country’s payroll at Termination of
employment and Terminate prior to the end of the three-year performance period,
vesting of your Performance Share Award is affected as follows:
i.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you are at least age 65, have at least 90 points
(sum of age and service at Termination), or have retired due to Mandatory
Retirement, 100% of the Performance Share Award will vest.

ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you are at least age 60 or have at least 75
points (sum of age and service at Termination): A portion of the Performance
Share Award will vest. The number of the vested Performance Share Award is
determined by multiplying the number of Performance Shares granted by the number
of completed months from the Performance Period start date to your Termination
date, up to a maximum of 36 months, divided by 36 months. The unvested portion
of your Performance Shares Award will be forfeited.

iii.
If you Terminate employment after a Change in Control and qualify for a Change
in Control severance pay program maintained by the Corporation, the vested
Performance Share Award will be determined by multiplying the number of
Performance Shares granted by the number of completed months from the
Performance Period start date to your Termination date, up to a maximum of 36
months, divided by 36 months. The unvested portion of your Performance Shares
Award will be forfeited.



Termination in a European Union Payroll Country
If you are on a European Union country’s payroll at Termination of employment
and Terminate prior to the end of the three-year performance period, vesting of
your Performance Share Award is affected as follows.






--------------------------------------------------------------------------------





iv.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 30 years of service: 100% of
the Performance Share Award will vest.



v.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you have at least 25 years of service but less
than 30 years of service: A portion of the Performance Share Award will vest.
The vested portion of your Performance Share Award is determined by multiplying
the number of Performance Shares granted by the number of completed years from
the performance period start date to your Termination date, up to a maximum of
three years, divided by three years. The unvested portion of your Performance
Shares Award will be forfeited.



vi.
If you Terminate employment after a Change in Control and, qualify for a Change
in Control severance pay program maintained by the Corporation, the vested
portion of the Performance Share Award will be determined by multiplying the
number of Performance Shares granted by the number of completed months from the
Performance Period start date to your Termination date, up to a maximum of 36
months, divided by 36 months. The unvested portion of your Performance Shares
will be forfeited.



2.2
DISABILITY. For purposes of the Vesting Schedule and the Expiration Date of your
Performance Share Award, you are deemed to have Terminated upon the earlier of
twenty-nine (29) months after the commencement of long-term disability benefits
under a plan or program sponsored by the Corporation, or the date you fail to
qualify, or no longer qualify for such long-term disability benefits, provided
that you do not return to active employment with the Corporation at that time.

2.3
DIVIDEND EQUIVALENTS. Your Performance Shares will earn Dividend Equivalents in
the form of additional Performance Shares, subject to the vesting and
Termination provisions described above.

2.4
PERFORMANCE SHARE AWARD PAYOUT. The payout amount of your Performance Share
Award is equal to the number of your vested Performance Shares, including
Dividend Equivalents, multiplied by Average 20-day Closing Price of Common Stock
(as listed on the New York Stock Exchange) at the end of the Performance Period,
multiplied by the Payout Modifier, as described below.

2.5
PAYOUT MODIFIER. The Payout Modifier is determined as follows based on Chevron’s
total stockholder return (TSR) compared with the TSR for the Peer Group for the
three-year Performance Period:

Relative TSR Rank
1
2
3
4
5
6
Payout Modifier
200%
160%
120%
80%
40%
0%



The Peer Group for your Performance Share Award is BP, ExxonMobil, RD Shell,
Total and S&P 500 Total Return Index. In the event Chevron’s measured TSR is
within 1 percent of the nearest member(s) of the Competition, the results will
be considered a tie, and the Payout Modifier will be determined by dividing the
sum of the Payout Modifiers in the tied positions by the number of members of
the Competition in the tie.
Notwithstanding anything herein to the contrary, the Committee retains the
discretion to adjust the payout of Performance Shares downward if business or
economic conditions warrant, as the Committee determines.


2.6
PAYMENT DATE. The non-deferred Performance Share Award will be paid in cash,
less all applicable withholding taxes, within two and a half months after the
end of the Performance Period as described in subsection 1.4.

2.7
DEFERRAL. You may defer payment of up to 90 percent of your payout attributable
to your Performance Share Award, provided you are in salary grade 28 or above,
on the U.S. Payroll and subject to U.S. taxes on the deferral election due date.
Deferral elections may not be cancelled or changed after the deferral election
due date or upon Termination of employment. Deferred amounts will be further
subject to all terms and conditions of the Deferred Compensation Plan II and its
Rules.

2.8
MISCONDUCT. Performance Share Awards may be forfeited for Misconduct as defined
in the Plan, and the Corporation may demand repayment of amounts received on or
after the date of the Misconduct. See the terms of the Plan for additional
information.

2.9
TAXATION. You are responsible for all taxes with respect to the Performance
Share Award. The Corporation makes no guarantees regarding the tax treatment of
your Award and the tax consequences of Performance Share Awards vary, depending
on the country’s laws that govern this Performance Share Award. Consult the
prospectus or



Page 2

--------------------------------------------------------------------------------





prospectus supplement and your tax advisor for more information regarding the
tax consequences of your Performance Share Award. For a copy of the prospectus
or prospectus supplement, go to Executive Plans website or the Global Executive
Plans website.
2.10
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of Performance Shares under this agreement shall be adjusted, in
accordance with the terms of the Plan.

2.11
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Performance Share Award during your lifetime.
Notwithstanding the foregoing, this Performance Share Award may be transferred
or assigned after your death to your beneficiary.

2.12
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Performance
Share Award on the Benefit Connection website. Benefit Connection can be
accessed on the Chevron U.S. Benefits website [WEBSITE LINK]. Non-U.S. payroll
employees may download a Beneficiary Designation form from the Global Executive
Plans website. Beneficiary designations for deferred Performance Share Awards
are made under the terms of the Deferred Compensation Plan II.

2.13
NO RIGHT TO CONTINUED EMPLOYMENT. The granting of the Performance Share Award
shall impose no obligation on the Corporation or its affiliate to continue your
employment.

2.14
RIGHTS AS A STOCKHOLDER. You will have none of the rights of a stockholder of
the Corporation with respect to the Performance Share Award.

2.15
AMENDMENT. This Award agreement may not be altered, modified or amended except
by written instrument signed by both parties and in accordance with the terms of
the Plan.





Page 3